      Case 3:18-cv-02740-N Document 11 Filed 11/19/18               Page 1 of 2 PageID 31




                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 SHARONDA L. FREEMAN,

 Plaintiff,                                            Case No. 3:18-cv-02740-N

 v.                                                    Honorable Judge David C. Godbey

 FLAGSHIP RESORT DEVELOPMENT
 CORPORATION,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES SHARONDA L. FREEMAN (“Plaintiff”), by and through her attorneys,

SULAIMAN LAW GROUP, LTD., and, in support of her Notice of Voluntary Dismissal with

Prejudice, state as follows:

        Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against the Defendant, FLAGSHIP RESORT DEVELOPMENT

CORPORATION, with prejudice. Each party shall bear its own costs and attorney fees.


Dated: November 19, 2018                      Respectfully Submitted,

                                              /s/ Nathan C. Volheim
                                              Nathan C. Volheim, Esq.
                                              Counsel for Plaintiff
                                              Admitted in the Northern District of Texas
                                              Sulaiman Law Group, Ltd.
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone (630) 575-8181
                                              Fax: (630)575-8188
                                              nvolheim@sulaimanlaw.com
    Case 3:18-cv-02740-N Document 11 Filed 11/19/18              Page 2 of 2 PageID 32


                               CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that on November 19, 2018, a true and correct copy of

the above and foregoing document was filed with the Court and served on all parties requested

electronic notification.



                                                                           Nathan C. Volheim
                                                                           Nathan C. Volheim
